UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):May 17, 2011 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction of Incorporation Commission File Number (I.R.S. Employer Identification No.) 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number (including area code) (907) 789-4844 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions. []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders (a) The Annual Meeting of Alaska Pacific Bancshares, Inc. (“Company”) was held on May 17, 2011. (b) There were a total of 654,486 shares of the Company’s common stock outstanding and entitled to vote at the Annual Meeting. At the Annual Meeting, 511,262 shares of common stock were represented in person or by proxy, therefore a quorum was present. The following proposals were submitted by the Board of Directors to a vote of stockholders: Proposal 1.Election of Directors.The following individuals were elected as directors for the terms indicated: FOR WITHHELD BROKER NON-VOTES No. of votes Percentage of outstanding shares No. of votes Percentage of outstanding shares No. of votes Three year terms: Craig E. Dahl 93.25% 6.75% 307,290 Hugh N. Grant 93.97% 6.03% 307,290 Doug Andrew 94.38% 5.62% 307,290 Based on the votes set forth above, Messrs. Dahl, Grant and Andrew were duly elected to serve as directors of the Company for a three year term expiring at the annual meeting of stockholders in 2014; each to serve until their respective successors have been duly elected and qualified. The terms of Directors William J. Schmitz, Scott C. Milner, BethAnn Chapman, William A. Corbus, Maxwell S. Rule and Linda C. Thomas continued. Proposal 2.Advisory approval of the compensation of the Company’s named executive officers. This proposal received the following votes: For Against Abstain Broker Non-Vote Based on the votes set forth above, the compensation of the Company’s named executive officers was approved by stockholders. Proposal 3.Ratification of the appointment of Moss Adams LLP as the Company’s independent auditors for the year ending December 31, 2011.This proposal received the following votes: For Against Abstain Broker Non-Vote -0- Based on the votes set forth above, the appointment of Moss Adams LLP as the Company’s independent auditors to serve for the year ending December 31, 2011 was duly ratified by the stockholders. (c)None. (d)Not applicable. Item 9.01 Financial Statements and Exhibits (d) None SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: May 19, 2011 By:/s/Craig E. Dahl Craig E. Dahl President and Chief Executive Officer
